Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 27 January 2021.  Claims 21-40 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 25-29 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 25-29 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments with respect to the rejections of claims 21-40 under 35 USC 101 have been fully considered but they are not persuasive. Specifically, applicant argues that under Step 2A-Prong 1, is not directed to the mental processes grouping because “claim 21 recites ‘receiving ... second status data comprising a second location of the autonomous vehicle and presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle ... determining ... a second state of the transportation service, from among the plurality of states, based at least in part on the second status data and the presence data ... automatically providing, for storage in a database, an association between data indicative of the autonomous vehicle and state change data based at least in part on the first state and the second state, the state change data indicating a change from the first state to the second state’ … Each of the above limitations, taken separately or in combination, are not mental process(es) that can be ‘performed in the human mind.’”  CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Further, applicant argues that: 
In this regard, independent claim 21 recites similar subject matter as Example 40 of the Subject Matter Eligibility Examples: Abstract Ideas. See U.S. Patent and Trademark Office, Subject Matter Eligibility Examples: Abstract Ideas (Jan. 7, 2019) (noting the following examples should be used in conjunction with the Revised Subject Matter Guidance). 

Example 40 recites a "method for adaptive monitoring of traffic data through a network appliance connected between computing devices in a network." Id. at 10. The USPTO advised that the example claim is eligible at least because it "limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition." Importantly, the USPTO notes that this functionality "provides a specific improvement over prior systems, resulting in improved network monitoring. The claim as a whole integrates the mental process into a practical application." Id. at 10-11. Here, claim 21 recites an improved method for autonomous vehicle state determination based on "first and second status data", which can be determined based on "presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle." This state determination provides a specific improvement over prior systems that do not include a determination using "presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle." For example, the utilization of "presence data" can ensure that a passenger has exited a vehicle providing a transportation service. Thus, like the example provided by the USPTO, claim 21 is eligible at least because it is integrated into a practical application. 


	As such, the rejection of claims 21-40 under 35 USC 101 is maintained herein. 

Applicant’s arguments with respect to the rejection of claims 21-40 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as outlined below. 
Claim Objections
Claim 37 is objected to because of the following informalities:  at line 5 the limitation “times; and” is recited.  It appears this is a typographical error and was intended to be removed during the amendment and deleted with the rest of this limiation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 37 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically: 
In claim 22, line 8, the limitation “data indicative of the autonomous vehicle” is recited.  It is unclear to the Examiner if this is the same data indicative of the autonomous vehicle previously recited claims 21 and 22 or different data.  
In claim 37, the limitation “based at least in part on the object presence data” is recited.  However, claim 35, from which claim 37 depends recites “presence data indicating whether at least one of a passenger OR an object…”.  As such, claim 35 does not require that the presence data is object data, and so there is a lack of antecedent basis for this limitation “the object presence data” in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With regards to independent claims 21, 35 and 40 the claims recite the limitations of determining… a first state of the transportation service, from among a plurality of states, based at least in part on the first status data, and determining… a second state of the transportation service, from among the plurality of states, based at least in part on the second status data and the presence data.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at the received data determining the state of the vehicle therefrom.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could vehicle state therefrom, either mentally or using a pen and paper.  The mere nominal recitation that the various steps are being executed by a processor or a computing system comprising one or more computing devices does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process.   
This judicial exception is not integrated into a practical application.  Claims 21, 35 and 40 recite the additional limitations of receiving…first status data comprising a first location of an autonomous vehicle providing a transportation service, receiving…second status data comprising a second location of the autonomous vehicle and presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle, and automatically providing…an association between data indicative of the autonomous vehicle and state change data based at least in part on the first state and the second state, the state change data indicating a change from the first state to the second state.  Claim 21 recites the additional limitation of a computing system comprising one or more computing devices.  Claim 35 recites the additional limitations of one or more processors; and one or more tangible, non-transitory, computer readable media that collectively store instructions executed by the one or more processors. Claim 40 recites the additional limitations of one or more tangible, non-transitory computer readable media storing computer-readable instructions 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer.  Further, applicant’s specification does not provide any indication that the receiving steps and the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
Dependent claims 22-34, and 37-39 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  As such, claims 21-35 and 37-40 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Martenis (US 9,552,564) in view of Harris et al. (US 2015/0278759), and further in view of Masashi (WO 2007/037186).
As regards claim 21, Martenis teaches a computer-implemented method (see at least Abstract and col. 2, lines 21-29) comprising: receiving, by a computing system comprising one or more computing devices, first status data comprising a first location of an autonomous vehicle providing a transportation service (see at least col. 2, lines 43-64; col. 5, lines 6-26; col. 9, line 35-col. 10, line 27); determining, by the computing system, a first state of the transportation service, from among a plurality of states, based at least in part on the first status data (col. 10, line 7-col. 11, line 33); receiving, by the computing system, second status data comprising a second location of (see at least col. 2, lines 43-64; col. 5, lines 6-26; col. 9, line 35col. 10, line 27); and determining, by the computing system, a second state of the transportation service, from among the plurality of states, based at least in part on the second status data (col. 10, line 7-col. 11, line 33).  While Martenis generally discusses determining the availability of a vehicle to provide a transportation service based on current location and capacity information, Martenis does not explicitly teach automatically providing, by the computing system for storage in a database, an association between data indicative of the autonomous vehicle and state change data based at least in part on the first state and the second state, the state change data indicating a change from the first state to the second state.  However, such matter is taught by Harris et al. (see at least ¶[0041]-[0042]; [0052]-[0062] and [0071]-[0072] and [0092] – the processor and memory of the computing system can act as a server (database) servicing execution of the delivery task including tracking of the process (¶[0041]) and automated status change messages throughout the delivery process).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle including automatically providing for storage in a database, an association between data indicative of the autonomous vehicle and state change data based at least in part of the first state and the second state, the state change data indicating a change from the first state to the second state with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow 
While Harris et al. teach that the unmanned vehicle can determine that the delivery process has begun (a change to a second status), Martenis as modified by Harris et al. do not explicitly teach that receiving presence data indicating whether at least one of a passenger or an object is located within the autonomous vehicle or that the second state is determined at least in part on the presence data.  However, such matter is taught by Masahi (see at least ¶[0016], [0021]-[0023], [0025]-[0029] and [0062]).  It would have been obvious to one of ordinary skill in the art to use the system of Masahi wherein it is determined that the load/object is actually placed in/present in the vehicle with the system of Martenis as modified by Harris et al. as one of ordinary skill in the art would have recognized the established function of actually detecting an object inside the vehicle before the delivery process can begin as taught by Mashi and would have predictably applied it to improve the system of Martenis as modified by Harris et al.  
As regards claim 22, Martenis does not explicitly teach does not specifically teach wherein providing the state change data indicative of the change from the first state to the second state comprises: generating, by the computing system, the state change data; and assigning, by the computing system to the autonomous vehicle, a second transportation service based at last in part on the association between the data indicative of the autonomous vehicle and the state change data associated with data indicative of the autonomous vehicle.  However, such matter is taught by Harris et al. (see at least ¶[0049]-[0054]).  It would have been obvious to one of ordinary skill in the 
As regards claim 23, Martenis does not explicitly teach providing, by the computing system to an additional computing system separate from the computing system based at least in part on at least one of the first state or the second state, data indicating whether the autonomous vehicle is available for another transportation service.  However, such matter is taught by Harris et al. (see at least ¶Fig. 7 and ¶[0069])).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. wherein is it taught to provide, by the computing system to an additional computing system separate from the computing system based at least in part on at least one of the first state or the second state, data indicating whether the autonomous vehicle is available for another transportation servicewith the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
  
As regards claim Page 3 of 824, Martenis does not explicitly teach wherein the first state comprises an on-route state indicating that the vehicle is traveling to a pick-up location associated with the transportation service.  However, such matter is taught by Harris et al. (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 25, Martenis does not explicitly teach wherein the first state or second state comprises an arrival state indicating that the autonomous vehicle is arriving at or has arrived at a pick-up location associated with the transportation service.  However, such matter is taught by Harris et al. (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 26, Martenis does not explicitly teach wherein the arrival state is determined based at least in part on a comparison of the pick-up location to the first (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 27, Martenis teaches wherein the first or second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service (see at least col. 2, lines 43-64; col. 5, lines 6-26; col. 9, line 35--col. 11, line 33). 
As regards claim 28, Martenis as modified by Harris et al. do not explicitly teach wherein the on-trip state is determined based at least in part on the presence data, wherein the presence data indicates that the passenger is located within the interior of the autonomous vehicle or that the object is located within the interior of the autonomous vehicle.  However, such matter is taught by Masahi (see at least ¶[0016], [0021]-[0023], [0025]-[0029] and [0062]).  It would have been obvious to one of ordinary skill in the art to use the system of Masahi wherein it is determined that the load/object is actually placed in/present in the vehicle with the system of Martenis as modified by Harris et al. which determines the current state of the vehicle during a delivery as one of ordinary skill in the art would have recognized the established function of actually detecting an object inside the vehicle before the delivery process 
  
As regards claim 29, Martenis does not explicitly teach wherein the second state comprises a completion state indicating that the vehicle is arriving or has arrived at a destination location associated with the transportation service.  However, such matter is taught by Harris et al. (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 30, Martenis does not explicitly teach wherein the completion state is determined based at least in part on a comparison of the destination location to the second location of the autonomous vehicle.  However, such matter is taught by Harris et al. (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
(see ¶[0072]), Masashi is used to further teach these limitations (see at least ¶[0073] and  [0108]-[0109]).  It would have been obvious to one of ordinary skill in the art to use the system of Masahi wherein the completion state is determined based at least in part on the presence data, wherein the presence data indicates that the a passenger is not located within the interior of the autonomous vehicle or that the object is not located within the interior of the autonomous vehicle with the system of Martenis as modified by Harris et al. which determines the current state of the vehicle during a delivery as one of ordinary skill in the art would have recognized the established function of actually detecting an object inside the vehicle before the delivery process can begin as taught by Mashi and would have predictably applied it to improve the system of Martenis as modified by Harris et al.  
As regards claim 32, Martenis teaches wherein the transportation service comprises at least one of a passenger transportation service or an object transportation service (see at least col. 2, lines 43-55). 
As regards claim 33, Martenis teaches wherein the object transportation service comprises a food delivery service (see at least col. 2, lines 43-55).
(see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 35, please see the rejection above with respect to claim 21, which is commensurate in scope to claim 35, with claim 21 being drawn to a computer implemented method and claim 35 being drawn to a corresponding computing system. 
As regards claim 37, Martenis does not determining the first state or the second state based at least in part on the object presence data.  While Harris et al. does teach that the vehicle tracking (and thus state of the vehicle) may include positional and load attributes of the vehicle (see ¶[0072]), Masashi is used to further teach these limitations (see at least ¶[0016], [0021]-[0023], [0025]-[0029] and [0062]).  It would have been obvious to one of ordinary skill in the art to use the system of Masahi wherein the first state or the second state based at least in part on the object presence data with the system of Martenis as modified by Harris et al. as one of ordinary skill in the art would have recognized the established function of actually detecting an object inside the 
As regards claim 38, Martenis does not explicitly teach wherein: the first or second state comprises an on-trip state indicating that the autonomous vehicle is traveling from a pick-up location to a destination location associated with the transportation service; and the first or second status data comprise at least one of: vehicle location data indicating that the autonomous vehicle is located between the pick-up location and the destination location; passenger location data indicating that a location of a passenger of the autonomous vehicle corresponds to a location of the autonomous vehicle; or delivery status data indicating that a delivery object in the autonomous vehicle has not been retrieved.  However, such matter is taught by Harris et al. (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 39, Martenis does not explicitly teach wherein: the second state comprises a completion state indicating that the vehicle is arriving or has arrived at a destination location associated with the transportation service; and the second status data comprises at least one of:  Page 6 of 8 service completion data received from a computing device associated with a passenger of the autonomous vehicle, the service completion (see at least ¶[0037]-[0042]; [0052]-[0062] and [0071]-[0072]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Harris et al. for tracking deliveries using an autonomous vehicle with the system of Martenis as both systems are directed to the tracking of an autonomous delivery system using autonomous vehicles and using the system of Harris et al. would allow that the most efficient/appropriate vehicle in a fleet can be chosen for a requested delivery. 
As regards claim 40, please see the rejection above with respect to claim 21, which is commensurate in scope to claim 40, with claim 21 being drawn to a computer implemented method and claim 40 being drawn to a corresponding one or more tangible, non-transitory computer readable storage medium. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667